Electronically Filed
                                                    Supreme Court
                                                    SCWC-29491
                                                    08-OCT-2012
                                                    02:12 PM




                         NO. SCWC-29491


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                       CIVIL NO. 05-1-0947

    LON WILLIAMS, Individually and as Personal Representative

           of the ESTATE OF ALACIA WILLIAMS, Deceased,

                 Petitioner/Plaintiff-Appellant,

                               vs.

               MARC HENDERSON and STATE OF HAWAI'I,

                Respondents/Defendants-Appellees,

                               and

  LORRIE ANN MONIZ and CITY AND COUNTY OF HONOLULU, Defendants,

                               and

   STATE OF HAWAI'I, Defendant/Third-Party Plaintiff-Appellee,

                               vs.

 KARIN R. WILLIAMS; CITY AND COUNTY OF HONOLULU; and GIRL SCOUT

      COUNCIL OF HAWAI'I, Third-Party Defendants-Appellees.



                         CIVIL NO. 05-1-0846

  ALAN GOTO, Individually and as Personal Representative of the

    ESTATE OF RYAN GOTO, Deceased; DAVID BEGA; and PAUL JAVIER,

                 Petitioners/Plaintiffs-Appellants,

                                  vs.

MARC HENDERSON; KARIN R. WILLIAMS; GIRL SCOUT COUNCIL OF HAWAI'I;

        STATE OF HAWAI'I, Respondents/Defendants-Appellees,

                                 and 

                    LORRIE ANN MONIZ, Defendant,

                                  and

         STATE OF HAWAI'I, Third-Party Plaintiff-Appellee,

                                  vs.

   CITY AND COUNTY OF HONOLULU, Third-Party Defendant-Appellee.

                        CIVIL NO. 05-1-1045

         KARIN WILLIAMS, Petitioner/Plaintiff-Appellant,

                                vs.

                MARC HENDERSON; STATE OF HAWAI'I,

                Respondents/Defendants-Appellees,

                                and

                   LORRIE ANN MONIZ, Defendant,

                                and

        STATE OF HAWAI'I, Third-Party Plaintiff-Appellee,

                                vs.

  CITY AND COUNTY OF HONOLULU, Third-Party Defendant-Appellee.



                       CIVIL NO. 05-1-0883

 GEORGIE-ANN GOTO, Individually and as Guardian of the Property

     of BOWEN GOTO, a minor, Petitioner/Plaintiff-Appellant,

                                vs.

MARC HENDERSON; KARIN R. WILLIAMS; GIRL SCOUT COUNCIL OF HAWAI'I;

       STATE OF HAWAI'I, Respondents/Defendants-Appellees,

                                and

                STATE OF HAWAI'I, Cross-Plaintiff,

                                vs.

          CITY AND COUNTY OF HONOLULU, Cross-Defendant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

         (ICA NO. 29491; CIV. NOS. 05-1-0947, 05-1-0846,

                     05-1-1045 and 05-1-0883)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

      (By: Nakayama, Acoba, and Pollack, JJ., and Circuit

      Judge Castagnetti, in place of McKenna, J., recused,

                with Recktenwald, C.J., dissenting)


          The Application for Writ of Certiorari filed on August


24, 2012 by Petitioners/Plaintiffs-Appellants Alan Goto;


Individually and as Personal Representative of the Estate of Ryan


Goto, Deceased; David Bega; Paul Javier; Lon Williams,


Individually and as Personal Representative of the Estate of


Alacia Williams; Karin Williams, and Georgie-Ann Goto, 





                                2

Individually and as Guardian of the Property of Bowen Goto is


hereby rejected.


          DATED:    Honolulu, Hawai'i, October 8, 2012.

James J. Bickerton,               /s/ Paula A. Nakayama
for petitioners Alan Goto,
David Bega, and Paul Javier       /s/ Simeon R. Acoba, Jr.

James T. Leavitt, Jr., for        /s/ Richard W. Pollack
petitioner Georgie-Ann Goto
                                  /s/ Jeannette H. Castagnetti
Charles J. Ferrera, for
petitioner Karin Williams

Robin M. Kishi and Caron
M. Inagaki, for respondent
State of Hawai'i



                    DISSENT BY RECKTENWALD, C.J.


          I respectfully dissent.      For the reasons articulated in 


Chief Judge Nakamura’s dissenting opinion in Williams v.


Henderson, No. 29491, 2012 WL 1951389 (App. May 31, 2012) (SDO),


I would grant the petitioners’ application. 


                                  /s/ Mark E. Recktenwald





                                  3